DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0337208 to Wegener et al. in view of US 2014/0151593 to Yin et al.
Regarding Claim 14 and 27 - 29.  Wegener et al. teaches a process for producing a foam comprising mixing:
a) a polyisocyanate with 
b) at least one organic compound having at least two epoxide groups, in such an amount as corresponds to an equivalent ratio of isocyanate groups to epoxy groups of 1.2:1 to 500:1 (Paragraphs 0016 – 0019); 
a catalyst component comprising any desired mono- or polyfunctional organic amines having tertiary amine groups, such as triethylamine (Paragraph 0062);
formic acid as a blowing agent and optionally further chemical and/or physical blowing agents; and
optional auxiliary and additive agents (Paragraphs 0016 – 0019).  Diethyltolylenediamine (DETDA) is set forth a suitable additive.  DETDA is a compound with two primary amine groups (Paragraph 0072).
The above described components are mixed to form a reaction mixture which is reacted to form a foam (Paragraphs 0016 – 0019).  
Wegener et al. does not expressly teach one of the claimed species is used as the catalyst.  However, Yin et al. also teaches a method of making an isocyanate-based foam in which tertiary amine catalysts used include triethylamine and N,N-bis(3-dimethylaminopropyl)N-isopropanolamine (Paragraph 0043).  Wegener and Yin et al. are analogous art as they are from the same field of endeavor, namely isocyanate based 
Wegener et al. is also silent with respect to the amount of DETDA relative to the at least one organic compound having at least two epoxy groups. However, Yin et al. also teaches a method of making an isocyanate-based foam in which diethyltolylenediamine (DETDA) is provide as chain extender in an amount of up to 10 weight percent of the isocyanate-reactive component (Paragraph 0048).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the DETDA additive in Wegener et al. in an amount of up to 10 weight percent of the isocyanate-reactive component as suggested by Yin et al.  The weight ratio of the at least one compound containing amine groups e1) (i.e. DETDA) relative to the isocyanate-reactive component (i.e. the at least one organic compound having at least two epoxy groups) would then be 10:90 or less.  The 
Regarding Claims 15 and 16.  Wegener et al. teaches the process for producing a foam of Claim 14.  Wegener et al. gives particular preference to the use of a polyisocyanate component which is a polyisocyanate mixture of 2,4’-, 4,4’ and possibly 2,2’-MDI with higher nuclear polyphenyl polymethylene isocyanates, i.e. oligomers of MDI (Paragraphs 0016 – 0019 and 0051 – 0052).
Regarding Claim 17.  Wegener et al. teaches the process for producing a foam of Claim 16.  Wegener et al. gives particular preference to the use of a polyisocyanate component which is a polyisocyanate mixture of 2,4’-, 4,4’ and possibly 2,2’-MDI with generally 10 to 60 weight percent of higher nuclear polyphenyl polymethylene isocyanates, i.e. oligomers of MDI (Paragraphs 0016 – 0019 and 0051 – 0052).
Although this amount does not overlap with the instantly claimed range, it is the Office’s position that the values of oligomeric MDI at the upper end of the disclosed range of Wegener et al. (up to 60 weight percent) are close enough that one of ordinary skill in the art would have expected similar properties to when a number in the instantly claimed range of oligomeric MDI of greater than 60 weight percent is provided.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 
Regarding Claim 18.  Wegener et al. teaches the process for producing a foam of Claim 14, wherein suitable species of the at least one organic compound include polyglycidyl ethers of bisphenol A and bisphenol F (Paragraphs 0054 and 0060).
Regarding Claim 19.  Wegener et al. teaches the process for producing a foam of Claim 14.  Wegener et al. further teaches mixtures of catalysts may be used (Paragraph 0068) and wherein all of the suitable catalysts described are amine catalysts (Paragraphs 0062 and 0068 – 0070).  An embodiment in which an additional amine catalyst is included in the catalyst component is thus readily envisioned from the reference disclosure.
Regarding Claim 20.  Wegener et al. teaches the process for producing a foam of Claim 19.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining various catalysts would have been obvious given their known and shared intended use.  Furthermore, dimethylbenzylamine, methyldibenzylamine, and boron trichloride tertiary amine adducts would be especially desirable as additional catalysts, as they are expressly described as preferred by the reference.
Regarding Claim 21.  Wegener et al. teaches the process for producing a foam of Claim 14 wherein the catalyst is employed in an amount of 0.01 to 2 weight percent, based on the weight of components (a) and (b) (Paragraph 0063).  This corresponds to 
Although this amount does not overlap with the instantly claimed range, it is the Office’s position that the values of catalyst amount at the upper end of the disclosed range of Wegener et al. (2 weight percent) are close enough that one of ordinary skill in the art would have expected similar properties to those provided when the catalyst is used in an amount at the lower end of the instantly claimed range (2.1 weight percent).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05. Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the catalyst component in an amount at the upper end of the disclosed range when carrying out the method of Wegener et al.  The motivation would have been that increasing the amount of catalyst would provide advantages such as a faster reaction rate.  
Regarding Claim 22.  Wegener et al. teaches the process for producing a foam of Claim 14 wherein water, a chemical blowing agent free of halogenated hydrocarbons, may be used in addition to formic acid as a blowing agent (Paragraph 0066).
Regarding Claim 23.  Wegener et al. teaches the process for producing a foam of Claim 14 wherein diethyltoluenediamine may be included in the reaction mixture (Paragraph 0072).  Diethyltoluenediamine is a compound having four isocyanate-reactive hydrogen atoms, all of which belong to primary amino groups, and a molecular weight of roughly 178 g/mol.
Regarding Claim 24.  Wegener et al. teaches a foam produced by the process of Claim 14 (Paragraphs 0016 – 0019).
Regarding Claim 25.  Wegener et al. teaches a method comprising forming the foam of Claim 24 as a filling foam for hollow spaces/cavities (Paragraphs 0041).
Regarding Claim 26.  Wegener et al. teaches a method comprising using/utilizing a foam mixture as is set forth in Claim 14 for bonding steel sheets (Paragraphs 0042).

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive because:
A) Applicant argues that Wegener et al. does not teach the provision of a primary or secondary amine compound in the claimed weight ratio relative to the at least one organic compound having at least two epoxy groups.  However, upon further consideration of the references, it is the Office’s position that this limitation is rendered 
The Office recognizes that Wegener et al. is silent with respect to the amount of DETDA relative to the at least one organic compound having at least two epoxy groups.  However, Yin et al. also teaches a method of making an isocyanate-based foam in which diethyltolylenediamine (DETDA) is provide as chain extender in an amount of up to 10 weight percent of the isocyanate-reactive component (Paragraph 0048).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the DETDA additive in Wegener et al. in an amount of up to 10 weight percent of the isocyanate-reactive component as suggested by Yin et al.  The weight ratio of the at least one compounding containing amine groups e1) (i.e. DETDA) relative to the isocyanate-reactive component (i.e. the at least one organic compound having at least two epoxy groups) would then be 10:90 or less.  The motivation would have been that Yin et al. shows this is a suitable amount of DETDA when including as an additive in isocyanate-based foams.
B) Applicant’s arguments with respect to all previously set forth obviousness-type double patenting rejections are hereby moot, as the corresponding rejections in view of U.S. Patent Nos. 9,481,776 and 10,526,463 have been withdrawn in light of the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768